On Motion roe Rehearing.
Plaintiff im error, after this case was decided and before the ■remittitur was sent down, in a -proper manner, calls to the attention of this court the fact that the decision rendered deprives this court of jurisdiction. In other words, this court decided that this is not “an equity case” as contemplated by the constitution fixing venue (Civil Code (1910), § 6540), and accordingly the Court of Appeals and not this court has jurisdiction. Civil Code (1910), § 6502. That point was overlooked; and we now hold that not this court, but the Court of Appeals, has jurisdiction. Counsel for plaintiff in error are extended our thanks for the correction. Incidentally we find that the fifth ground of the demurrer was not included in the statement of the case as originally decided, and that correction is now made. The judgment of affirmance is withdrawn, and in lieu thereof it is ordered that the case be transferred to the Court of Appeals.

So ordered.


All the Justices concur.